I concur in the views expressed by Judge Geraghty, but wish to add the following to what he has written:
Conceding that certain of the "majority respondents" were deputy county clerks, and for this reason properly classified as public officers, in my opinion the record does not support any attempt to draw a distinction between persons holding that classification. The mere fact that some of these persons were old employees *Page 354 
and some new is, in my view, immaterial. They were all deputy county clerks, and the budget made no provision for them by name or by numerical or other designation of a particular office or position. There is, then, no legal method by which the sheep can be separated from the goats, and in my opinion it cannot be held that any are entitled to prevail in this action.
The case of Rudnick v. Pierce County, 185 Wn. 289,54 P.2d 409, cited by the majority, has no bearing upon the question here to be determined. In that case, it appeared that the county commissioners by resolution fixed a wage scale to apply to certain designated classes of labor. The plaintiffs were employed by Pierce county, and admittedly came within the classifications referred to in the resolution. They were paid less than the prescribed rates, and sued for the difference. No question concerning any budget law was presented. Neither did it appear that any law or resolution of the county commissioners had been violated in employing the number of men whose wages were in question. The county had fixed the wages to be paid to the workmen, the work had been performed, but the men had been paid less than the wages fixed by the county commissioners. The county, on appeal to this court, simply contended that the workmen should have presented claims for damages under Rem. Rev. Stat., § 4077 [P.C. § 1664a], and that, not having done so within the time limited by the section, they could not recover. Appellant also argued that the resolution fixing the wage scale established merely a maximum, and that lower wages could be paid.
In my opinion, the Rudnick case bears no relation whatever to the facts in the case at bar, and does not support the conclusion reached by the majority. I accordingly dissent. *Page 355